People v Kates (2019 NY Slip Op 02010)





People v Kates


2019 NY Slip Op 02010


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, TROUTMAN, AND WINSLOW, JJ. (Filed Mar. 15, 2019.) 


MOTION NO. (638/18) KA 15-01174.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vALEXANDER KATES, DEFENDANT-APPELLANT. (APPEAL NO. 1.)

MEMORANDUM AND ORDER
Motion for reargument denied.